Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 1 of 8

ij USDCSDNy

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: ¥

~-- eee ee ee ee ee ee ee ee ee ee ee eee ee ee ee ee ee x u . Tone see =
MICHAEL GAFFNEY, | DATE FILED: “aye 1 0 70

Plaintiff,
MEMORANDUM DECISION
-against- AND ORDER

MUHAMMAD ALI ENTERPRISES LLC; 20 Civ. 7113 (GBD)(OTW)

AUTHENTIC BRANDS GROUP LLC; ROOTS OF,
INC., d/b/a ROOTS OF FIGHT; and DOES 1-10,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Michael Gaffney brings this action against Defendants Muhammad Ali
Enterprises LLC (“MAE”), Authentic Brands Group LLC (“Authentic”), Roots Of, Inc., and Does
1-10 alleging copyright infringement. Specifically, Plaintiff claims that Defendants continued to
display three photographs he took of boxing legend Muhammad Ali on their social media pages
after the expiration of a licensing agreement. Defendants MAE and Authentic move to dismiss
Plaintiffs Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure
12(b)(6). (See Notice of Mot. to Dismiss, ECF No. 21.) Defendants’ motion to dismiss is DENIED

to the extent it seeks to bar Plaintiff's claims on res judicata and statute of limitations grounds.

 

Defendants’ request to dismiss Plaintiff's demands for statutory damages and attorneys’ fees is

GRANTED. !

 

' Under 17 U.S.C. § 412, “a plaintiff may not recover statutory damages or attorney’s fees for any
infringement ‘commenced’ before the effective date of a copyright's registration.” Troll Co. v. Uneeda
Doll Co., 483 F.3d 150, 158 (2d Cir. 2007). “[A] plaintiff may not recover statutory damages and attorney's
fees for infringement occurring after registration if that infringement is part of an ongoing series of
infringing acts and the first act occurred before registration.” /d. Conversely, a copyright owner may
recovery statutory damages for post-registration acts of infringement if “the infringing activity ceased for
an appreciable period of time.” Jd. Here, Plaintiff did not register the Subject Photographs with the

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 2 of 8

I. RELEVANT FACTUAL BACKGROUND

In September 2018, Plaintiff filed a lawsuit against Defendants MAE and Authentic
alleging copyright infringement stemming from Defendants use of multiple photographs belonging
to Plaintiff after the expiration of a licensing agreement. See Michael Gaffney v. Muhammad Ali
Enterprises LLC, et al., No. 18-cv-8770 (the “First Action”). Plaintiffs Original Complaint in the
First Action included a subset of three photographs—the subject of the instant action and thus
referred to herein as the Subject Photographs—for which Plaintiff had not previously obtained
copyright registration. (Mem. of Law in Supp. of Defs.” Mot. to Dismiss (“Defs.’ Mot.”), ECF
No. 22, at 1; Pl.’s Mem. of Law in Opp’n to Defs.’ Mot. to Dismiss (“PI.’s Opp’n”), ECF No. 16,
at 2.) After filing the Original Complaint, Plaintiff registered the Subject Photographs with the
Copyright Office on April 30, 2020. (Compl., ECF No. 1, 4 17.)

In the Rule 26(f) Report filed in the First Action, Plaintiff indicated that he anticipated
amending his pleadings and Defendants represented that they intended to “seek sanctions in
connection with Plaintiffs false allegations of copyright registration of the unregistered
photographs and voluntary dismissal of claims that Plaintiff now acknowledges were frivolous.”
(ECF No.38, 18-cv-8770) (emphasis added.) Defendants did not oppose Plaintiffs request to
amend the Original Complaint and stated their position “that the last day to amend the [Original |
Complaint should be July 15, 2020.” (/d.) On April 16, 2020, Magistrate Judge Wang—to whom

the case was referred for general pretrial purposes—issued an order permitting Plaintiff to amend

 

Copyright Office until April 30, 2020 with an effective registration date of April 9, 2020. (Compl., ECF
No. 1,417.) Plaintiff's Complaint only alleges acts of pre-registration infringement and makes no mention
of post-registration infringement. Thus, Plaintiff is precluded from seeking statutory damages and
attorneys’ fees. Solid Oak Sketches, LLC v. 2K Games, Inc., 2016 WL 4126543, at *3 (S.D.N.Y. Aug. 2,
2016).

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 3 of 8

his complaint by July 15, 2020. (ECF No. 39, 18-cv-8770.) Plaintiff subsequently filed a First
Amended Complaint on June 11, 2020. (ECF No. 48, 18-cv-8770.) With the consent of
Defendants, Plaintiff filed a Second Amended Complaint on July 14, 2020. (ECF Nos. 57, 58, 18-
cv-8770.) Each of these amended complaints removed claims related to the Subject Photographs.’

On September 1, 2020, having obtained copyright registrations and amended his complaint
in the First Action to remove the Subject Photographs, Plaintiff then filed the instant action (the
“Second Action”) once again alleging that Defendants infringed his copyright in the Subject
Photographs. (See ECF No. 1.)

Il. LEGAL STANDARD

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face” Ashcroft v. Igbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff must
demonstrate “more than a sheer possibility that a defendant has acted unlawfully;” stating a facially
plausible claim requires the plaintiff to plead facts that enable the court “to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” /d. (citation omitted). The factual
allegations pled must therefore “be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

 

’ Plaintiff represents that the Subject Photographs were removed from the First Amended Complaint and
Second Amended Complaint given the Supreme Court’s holding in Fourth Estate Public Benefit Corp. v.
Wall-Street.com that a copyright owner is required to obtain registrations for works before commencing
copyright infringement actions. (Pl.’s Opp’n at 2.)

*“In deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am,
Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

bo

 

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 4 of 8

A district court must first review a plaintiff's complaint to identify allegations that, “because
they are no more than conclusions, are not entitled to the assumption of truth.” /gbal, 556 U.S. at
679. The court then considers whether the plaintiff's remaining well-pleaded factual allegations,
assumed to be true, “plausibly give rise to an entitlement to relief.” /d.; see also Targum v. Citrin
Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3 (S.D.N.Y. Nov. 19,
2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable inferences in the
non-moving party’s favor. See N.J. Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 709
F.3d 109, 119-20 (2d Cir. 2013).

Il. DEFENDANTS’ MOTION TO DISMISS IS DENIED

Defendant asserts that Plaintiffs claims are barred by res judicata and the three-year

statute of limitations applicable to copyright claims. (Defs.” Mot. at 511.)
A. Plaintiff's Claims Are Not Barred by Res Judicata

Defendants argue that Plaintiffs withdrawal of his claims arising from the allegedly
infringing use of the Subject Photographs in the First Action operates as an adjudication on the
merits under Federal Rule of Civil Procedure 41(b) and thus Plaintiffis barred by res judicata from
asserting his claims again in this action. (Defs.” Mot. at 5-7.) Specifically, Defendants contend
that because Plaintiff did not dismiss his claims via the procedures laid out in Federal Rule of Civil
Procedure Rule 41(a) that the elimination of his claims was “‘plainly a ‘dismissal not under’ Rule
41 and consequently ‘operates as an adjudication on the merits’ under the express terms of Rule
41(b).” (/d. at 6.) This argument is unavailing.

Under the doctrine of res judicata, or claim preclusion, “{a] final judgment on the merits of
an action precludes the parties or their privies from relitigating issues that were or could have been

raised in that action.” Peters v. Timespan Comme ns, Inc., 2000 WL 340900, at *4 (S.D.N.Y. Mar.

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 5 of 8

30, 2000). By its very terms a Rule 41(b) dismissal “operates as an adjudication on the merits.”
Fed. R. Civ. P. 41(6); Harry v. Rodriguez, 337 F. App’x 17, 17 (2d Cir. 2009).

Here, Plaintiff eliminated his copyright claims related to the Subject Photographs in the
First Action by amending his complaint pursuant to Federal Rule of Civil Procedure 15(a). The
Second Circuit has stated that “a district court may permit withdrawal of a claim under Rule 15
subject to the same standard of review as a withdrawal under Rule 41 (a).” Wakefield v. Northern
Telecom, Inc., 769 F.2d 109, 114 n. 4 (2d Cir.1985). In practice this means that “a Rule 15(a)
amendment eliminating a claim is the same as a Rule 41(a) voluntary dismissal of the claim.”
Chambers v. Time Warner, Inc., 2003 WL 1107790, at *2 (S.D.N.Y. Mar. 12, 2003). Thus,
Plaintiff's elimination of some of his copyright infringement claims by amendment is akin to a
voluntary dismissal under Rule 41(a). Because Plaintiff eliminated his claims arising from the
Subject Photographs by amending his complaint prior to Defendants filing a responsive pleading
(and with Defendants’ consent) no prejudice attaches to the omission of those claims for the
purpose of claim preclusion. 6 Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, & A.
Benjamin Spence, Fed. Prac. & Proc. Civ. § 1479 (3d ed.)

B. Plaintiff's Claims Are Not Barred by the Statute of Limitations.

The Copyright Act dictates that a civil action for copyright infringement must be
“commenced within three years after the claim accrued.” 17 U.S.C. § 507(b). The Second Circuit
follows the “discovery rule” under which “copyright infringement claims do not accrue until actual

or constructive discovery of the relevant infringement.” Psihoyos v. John Wiley & Sons, Inc., 748

 

* Defendants provide no case law to support their contention that a withdrawal of a claim by amendment
under Rule 15(a) precludes those claims from being brought in a subsequent action. Indeed, Defendants
do not seriously try to rebut the clear statements in Wakefield and Chambers and instead argue that prefatory
language in Chambers cabins the effects of that case to its individual facts.

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 6 of 8

F.3d 120, 125 (2d Cir. 2014). Therefore, a copyright infringement claim accrues when a plaintiff
discovers, or with due diligence should have discovered, the relevant infringement. Jd. “The
standard for whether a plaintiff should have discovered the relevant infringement is an objective
one.” Masi v. Moguldom Media Grp. LLC, 2019 WL 3287819, at *5 (S.D.N.Y. July 22, 2019).

Defendants argue that: (i) because the Plaintiff and Defendants had a prior licensing
agreement in place, and because Plaintiff sent a “cease and desist letter” in March 2015, that
Plaintiff “was on notice of the possibility of unauthorized online use of the Subject Photographs;”
(ii) Plaintiff should have checked the public social media sites where the alleged infringement
occurred because of his prior understanding that the Subject Photographs would be used online;
and, (111) the separate accrual rule does not apply. (Defs.’ Mot. at 8-9.)

First, Defendants cite to no authority, and this Court is unaware of any, to support the
contention that the existence of a prior licensing agreement gives a plaintiff actual knowledge of
potentially infringing activity. While courts look to the relative sophistication of the parties to
determine whether the copyright holder should have, with the exercise of due diligence, discovered
an alleged infringement, Defendants do not point to any conduct, outside of having a prior
licensing agreement, which would evidence that Plaintiff discovered or should have discovered
the alleged infringement earlier than March 2018. Minden Pictures, Inc. y. Buzzfeed, Inc., 390 F.
Supp. 3d 461, 467 (S.D.N.Y. 2019). Defendants rely heavily on a “cease and desist’ letter sent by
Plaintiff (shortly after the expiration of the licensing agreement) to Authentic on March 4, 2015.
(Defs.* Mot. at 8.) But the letter does not mention a single Subject Photograph (or any specific
photograph at all) nor does it indicate that Plaintiff was aware of any infringing conduct. (See ECF

No. 1-1, Ex. G.)

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 7 of 8

Second, “copyright owners do not have a general duty to police their copyrights.” PK
Music Performance, Inc. v. Timberlake, 2018 WL 4759737, at *8 (S.D.N.Y. Sept. 30, 2018).
Defendants claim that that this is not a case where a “general duty” is being argued but seemingly,
and again without citation, are asking this Court to create a duty for copyright holders to monitor
their copyrights after the expiration of a valid licensing agreement. This is simply incorrect. See
Ranieri v. Adirondack Dev. Grp., LLC, \64 F. Supp. 3d 305, 344 (N.D.N.Y. 2016) (holding that
copyright holder has no duty to police public records or activities where defendant continued to
use copyrighted designs after plaintiff had stated defendant could no longer use the designs and
defendant had informed plaintiff that it would no longer use them.) Plaintiff here had no duty to
monitor Defendants’ conduct after the expiration of the licensing agreement to ensure that they
were not continuing to use the Subject Photographs.

Finally, Defendants provide no reason not to apply the separate accrual rule.* Under the
separate accrual rule, “when a defendant commits successive violations, the statute of limitations
runs separately from each violation. Each time an infringing work is reproduced or distributed, the
infringer commits a new wrong. Each wrong gives rise to a discrete “claim” that “accrue[s]” at
the time the wrong occurs.” Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 671 (2014).
The Complaint alleges that Plaintiff learned of Defendant’s infringement of the Subject
Photographs “in or about March 2018 when [Plaintiff] began to create a digital presence for his

photographs and book.” (Compl. § 63.) The Complaint also adequately alleges separate infringing

> Defendants argue that alleged copyright violations that occurred during the three-year statute of limitations
period occurred on “independent Fan Sites” and were not committed by MAE or Authentic. (Defs.’ Mot.
at 9-10.) To support this argument, Defendants submit a declaration from Authentic employee Adam
Kronengold. The declaration is not properly before this Court on a 12(b)(6) motion to dismiss. See Friedl
v. City of New York, 210 F.3d 79, 83-84 (2d Cir. 2000) (stating that it is inappropriate for a district court to
consider declaration not attached to the Complaint on a Rule 12(b)(6) motion to dismiss). Plaintiff's
Complaint plausibly alleges that the social media sites at issue are “owned and operated by one or more of
the Defendants.” (Compl. §{ 45-48.)

 
Case 1:20-cv-07113-GBD-OTW Document 27 Filed 08/10/21 Page 8 of 8

posts for each of the Subject Photographs that fall within the statute of limitations. (See ECF No.
1-1, Exs. H, I, J.)

Defendants, who bear the burden of proof when raising the statute of limitations as an
affirmative defense, have failed to show that Plaintiff discovered or should have discovered the
allegedly infringing conduct before March 2018. PK Music Performance, Inc.,20\18 WL 4759737,
at *7. Accordingly, it is not “clear from the face of the complaint... that [P}laintiffs claims are
barred as a matter of law,” and there is “some doubt as to whether dismissal is warranted.” /d.
(internal quotation marks and citations omitted). Therefore, Defendants’ motion to dismiss based
on statute of limitations grounds is denied.

IV. CONCLUSION

Defendants’ motion to dismiss, (ECF No. 21), is DENIED. Defendant’s request that
Plaintiff's demands for statutory damages and attorneys’ fees be stricken is GRANTED. The
Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
August 10, 2021

 

SO ORDERED.
fasta 6 Dork
(B. DANIELS

ved tes District Judge

 
